Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

2.	The response filed 4/29/21 has been entered.  

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al (US 9,733,784) and Kwon et al (US 2019/0012059).
	6.	Regarding claim 1, King shows a method for handling on a mobile terminal a list of contents each associated to a sub-content (abstract, Detailed Descr. para 21, 81 – note how a sub-portion/additional portion is associated to a content in a list of contents), the list of contents and the sub-contents being displayable on a touch-sensitive screen of the mobile terminal (abstract, Detailed Descr. para 28 show the mobile device with touch screen), the method comprising displaying on the screen a window containing the sub-content associated to a first content selected by a user from said list of contents (Figure 4, Detailed Descr. para 69-72 – see the preview window with the sub (additional) portion/content); and displaying on the screen, over the displayed window, a pop-up window containing a sub-list of contents from said list of contents (Figure 4, Detailed Descr. para 21, 72-77 – the bookmark menu 404 list is a pop-up sub-list of various contents within the document. Note that the claim only requires one sub-content to match the content, and King indeed does show the additional portion which is thus the matching sub-content).  King does not explicitly show that the pop-up is displayed in response to detecting a predetermined touch gesture by the user on the screen, but rather other input selection techniques may be used (such as selecting a button).  King does show gestures for selecting in general though (Detailed Descr. para 61, 63 for example).  Furthermore, Kwon does show displaying a pop-up menu/list in response to detecting a predetermined touch gesture by the user on the screen (for example in para 95 see the touch input with particular input strength – such a specific touch input meeting a predetermined threshold is a predetermined gesture).  It would have been obvious to a person with ordinary skill in the art to have the pop-up list displayed in response to the predetermined touch gesture as in Kwon, because it would provide a convenient and efficient way to select the pop-up list for display.
	8.	Regarding claim 2, King shows detecting a selection by the user of a second content from the displayed sub-list of contents and replacing in the displayed window, the sub-content associated with the first content with a sub-content associated with the selected second content (see Detailed Descr. para 73-76 and note that when another content from the pop-up list 404 is selected, the sub-content additional portion is replaced in the displayed window 114).
9.	Regarding claim 3, the window comprises a layout and at least one container element adapted to contain the sub-content, and wherein, during the replacing step, the layout is kept unmodified while the sub-content associated with the second content replaces the sub-content associated with the first content in the container element (see again King Detailed Descr. 73-76 and note that the window layout and container remain unchanged, while the sub-content within it is replaced with that associated with the second content).

10.	Regarding claim 4, a graphic user interface is displayed on the screen comprising a back button for reverting to a previously displayed window when touched by the user according to a first touch gesture (see the back control in King Detailed Descr. para 80), the predetermined touch gesture being a second touch gesture, distinct from the first touch gesture, on said back button (Note King shows several different input touch gesture types such as in Detailed Descr. para 61, 63 – in the case of the back control this is a general touch gesture meeting minimal contact.  Given the combination with Kwon as explained in claim 1, the first touch gesture would be different gesture with a predetermined strength).
11.	Regarding claim 5, said predetermined touch gesture is a touch gesture among a swipe down touch gesture, a long duration touch gesture and a high force touch gesture (as pointed out in claim 1, Kwon shows the high force touch gesture – see para 95.  Also, note the variety of gesture types in King Detailed Descr. para 63.  It would have been obvious to a person with ordinary skill in the art to have the high force touch gesture of Kwon, because it would provide a convenient and efficient way to select the pop-up list for display).  

12.	Regarding claim 6, detecting the selection by the user of the second content comprises selecting by releasing the touch of the screen (see Kwon para 65, 97 – the selection is detected by releasing the touch of the screen.  It would have been obvious to a person with ordinary skill in the art to have the selection detected by releasing the touch gesture as in Kwon, because it would provide a convenient and efficient way to make a selection).  
13.	Regarding claim 7, the sub-list of contents does not comprise the first content (see Kwon para 74, 76, 95 – note the embodiment in which the sub-list does not comprise any previous content, but rather items related to a corresponding item.  It would have been obvious to a person with ordinary skill in the art to have this in the pop-up list of King, because it would provide a convenient and efficient way to provide content without unnecessary repetition).  
14.	Regarding claim 8, said sub-list of contents does not comprise any content already selected (see Kwon para 74, 76, 95 – note the embodiment in which the sub-list does not comprise any previous content, but rather items related to a corresponding item.  It would have been obvious to a person with ordinary skill in the art to have this in the pop-up list of King, because it would provide a convenient and efficient way to provide content without unnecessary repetition).  

15.	Regarding claim 9, note analyzing the first content so as to search for a contextual parameter associated with the first content, said sub-list of contents being determined as a function of said contextual parameter associated with the first content (see King Figure 4, Detailed Descr. para 71-76 – the sub-list of contents all relate to bookmarks of a particular document and are determined as a function of that contextually related parameter, namely the document organization.  Furthermore, see Kwon para 74, 76, 95 – note the embodiment in which the sub-list does not comprise any previous content, but rather items related to a first corresponding item.  The relationship utilizes a contextual parameter relating the items).
16.	Regarding claim 10, note previously displaying on the screen a window containing the list of contents for selection by the user (King shows the window containing the list of contents in Figure 4 element 404.  Also, note the back control in Detailed Descr. para 80).
17.	Regarding claim 11, King does not show explicitly detecting a touch release action on the screen after the predetermined touch gesture, and if said touch release action occurs outside of the displayed pop-up window on the screen, closing the pop-up window; but King does show several touch techniques for selection (see Detailed Descr. para 63).  Furthermore, Kwon shows detecting a touch release action on the screen after the predetermined touch gesture, and if said touch release action occurs outside of the displayed pop-up window on the screen, closing the pop-up window (see para 96 and note how the pop-up removal may occur when the release is detected in an area on the screen in which the pop-up window is not detected, i.e. on the screen but outside the pop-up window).  It would have been obvious to a person with ordinary skill in the art to have this in King, because it would provide a convenient and efficient way to close the bookmark pop-up.  
18.	Regarding claim 12, King shows a mobile terminal with processing unit and touch sensitive screen (abstract, Detailed Descr. para 28 show the mobile device with touch screen and Detailed Descr. para 41-42 show the processing units), the processing unit configured to display on the screen a window containing the sub-content associated to a first content selected by a user from said list of contents (Figure 4, Detailed Descr. para 69-72 – see the preview window with the sub (additional) portion/content); and displaying on the screen, over the displayed window, a pop-up window containing a sub-list of contents from said list of contents (Figure 4, Detailed Descr. para 21, 72-77 – the bookmark menu 404 list is a pop-up sub-list of various contents within the document. Note that the claim only requires one sub-content to match the content, and King indeed does show the additional portion which is thus the matching sub-content).  King does not explicitly show that the pop-up is displayed in response to detecting a predetermined touch gesture by the user on the screen, but rather other input selection techniques may be used (such as selecting a button).  King does show gestures for selecting in general though (Detailed Descr. para 61, 63 for example).  Furthermore, Kwon does show displaying a pop-up menu/list in response to detecting a predetermined touch gesture by the user on the screen (for example in para 95 see the touch input with particular input strength – such a specific touch input meeting a predetermined threshold is a predetermined gesture).  It would have been obvious to a person with ordinary skill in the art to have the pop-up list displayed in response to the predetermined touch gesture as in Kwon, because it would provide a convenient and efficient way to select the pop-up list for display.
19. 	Regarding claim 14, King shows a non-transitory computer readable medium storing computer program product comprising code instructions (see Detailed Descr. para 40, 41 and note the memory with code components) for executing a method for handling on a mobile terminal a list of contents each associated to a sub-content (abstract, Detailed Descr. para 21, 81 – note how a sub-portion/additional portion is associated to a content in a list of contents), the list of contents and the sub-contents being displayable on a touch-sensitive screen of the mobile terminal (abstract, Detailed Descr. para 28 show the mobile device with touch screen), the method comprising displaying on the screen a window containing the sub-content associated to a first content selected by a user from said list of contents (Figure 4, Detailed Descr. para 69-72 – see the preview window with the sub (additional) portion/content); and displaying on the screen, over the displayed window, a pop-up window containing a sub-list of contents from said list of contents (Figure 4, Detailed Descr. para 21, 72-77 – the bookmark menu 404 list is a pop-up sub-list of various contents within the document. Note that the claim only requires one sub-content to match the content, and King indeed does show the additional portion which is thus the matching sub-content).  King does not explicitly show that the pop-up is displayed in response to detecting a predetermined touch gesture by the user on the screen, but rather other input selection techniques may be used (such as selecting a button).  King does show gestures for selecting in general though (Detailed Descr. para 61, 63 for example).  Furthermore, Kwon does show displaying a pop-up menu/list in response to detecting a predetermined touch gesture by the user on the screen (for example in para 95 see the touch input with particular input strength – such a specific touch input meeting a predetermined threshold is a predetermined gesture).  It would have been obvious to a person with ordinary skill in the art to have the pop-up list displayed in response to the predetermined touch gesture as in Kwon, because it would provide a convenient and efficient way to select the pop-up list for display.
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Parker et al (US 2010/0198841) show a pop-up window over enhanced content.
Holden et al (US 2014/0245335) show additional (sub) content displayed in a pop-up window.
Kim (US 2013/0036439) show a content list displayed in a pop-up window.
Gordon (US 2008/0097972) shows running functions through a pop-up for a piece of content that display a list of related content.
20.	Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant argues that King does not show “a pop-up window containing a sub-list of contents from said list of contents.”  However, please note that King shows displaying a window containing the sub-content associated to a first content which may be selected by a user from a list of contents in Figure 4 and Detailed Descr. para 69-72 – see the preview window with the sub (additional) portion/content.  The preview window shows the content and the additional portion is the matching sub-content.  Note that each list may only have one item; if the applicant means a plurality of content or sub-content items then this needs to be explicitly recited in the claims.  Then the bookmark menu 404 list is a pop-up sub-list of various contents within the document.  Applicant simply reiterates that allegation when arguing the Kwon reference, arguing that Kwon does not show “a pop-up window containing a sub-list of contents from said list of contents.”  King however does show these features as explained above.  Nevertheless, Kwon is brought in to show displaying a pop-up in response to detecting a predetermined touch gesture.  Applicant does not argue this feature being shown in Kwon.

21.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174